ANDERSON, District Judge.
The above-entitled cause being an application on behalf of A. A. Young, surveyor of customs at the port of Indianapolis, Ind., for a review of the findings and decision of the Board of General Appraisers upon a protest of the said Arthur Bohn to the assessment of duties upon pen and ink drawings made by'him while temporarily residing abroad, and imported to this country as drawings- and plans for an art museum at Indianapolis, Ind., the said matter being presented to the court both on behalf of the said Arthur Bohn and the said surveyor of customs, the court finds; that said Arthur Bohn is an architect, a citizen of the United States, and resident of Indianapolis, Ind.; that while temporarily residing abroad he made said pen and ink drawings referred to in the application for review herein and imported them to this country; that they are of the value of 600 francs; that they are “works of art,” within the meaning of the tariff law of the United States, and should be permitted to be imported into this country.
It is therefore considered and adjudged by the court that the decision of the Board of General Appraisers, as heretofore made in the said proceedings, be affirmed; and it is so ordered.